
	
		I
		112th CONGRESS
		1st Session
		H. R. 1172
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide an increased payment for chest radiography (x-ray) services that use
		  Computer Aided Detection technology for the purpose of early detection of lung
		  cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Lung Cancer Early Detection
			 Promotion Act of 2011.
		2.Medicare payment
			 for chest radiography that uses Computer Aided Detection
			 technologySection 1834 of the
			 Social Security Act (42 U.S.C. 1395m) is amended—
			(1)in subsection
			 (b)(1)(B), by striking subsection (c)(1)(A) and inserting
			 subsections (c)(1)(A) and (p); and
			(2)by adding at the
			 end the following new subsection:
				
					(p)Payment for
				chest radiography services that use Computer Aided Detection technology for the
				early detection of lung cancer
						(1)In
				generalNotwithstanding any other provision of this part, with
				respect to chest radiography services (identified as of September 1, 2006, by
				HCPCS codes 71010, 71020, 71021, 71022, and 71030, and as subsequently modified
				by the Secretary) furnished on or after January 1, 2012, that use Computer
				Aided Detection technology for the early detection of lung cancer (as defined
				in paragraph (4)), the amount of payment shall be equal to—
							(A)with respect to
				the technical component of such services—
								(i)the amount of
				payment under the fee schedule established under section 1848 for such
				component for the year that would otherwise apply; plus
								(ii)the amount
				described in paragraph (2); and
								(B)with respect to
				the professional component of such services—
								(i)the amount of
				payment under the fee schedule established under section 1848 for such
				component for the year that would otherwise apply; plus
								(ii)the amount
				described in paragraph (3).
								(2)Amount described
				for technical componentThe amount described in this paragraph
				for services furnished—
							(A)during 2012 is
				$12; or
							(B)during a
				subsequent year is the amount established under this paragraph for the
				preceding year, increased by the update determined under section 1848(d) for
				the year.
							(3)Amount described
				for professional componentThe amount described in this paragraph
				for services furnished—
							(A)during 2012 is $4;
				and
							(B)during a
				subsequent year is the amount established under this paragraph for the
				preceding year increased by the update determined under section 1848(d) for the
				year.
							(4)Computer Aided
				Detection technology for the early detection of lung cancer
				definedIn this subsection,
				the term Computer Aided Detection technology for the early detection of
				lung cancer means a computer software technology which allows for the
				production of a digital chest x-ray image or the conversion of a chest x-ray
				into a digital image to be subsequently analyzed for early lung cancer nodules
				and which the Food and Drug Administration has granted approval or
				clearance.
						(5)New
				codesThe Secretary shall establish new codes for chest
				radiography services described in paragraph (1) in order to implement this
				subsection.
						.
			
